DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: the claims, as amended by the Examiner’s amendment in the action mailed 26 April 2022, in this application have been allowed according to the reasons cited in the Notice of Allowability mailed on 26 April 2022. The additional IDS filed 25 May 2022 has also been considered and is appended to this corrected Notice of Allowability. 
The closest prior art of record of the IDS filed 25 May 2022, Edwards et al (WO 2007/126851), fails to disclose or make obvious a device as described in claims 11 and 15. Specifically, Edwards fails to disclose or make obvious an electronic label for a drug delivery device, in combination with all of the other elements of the claim, comprising “a conductor, an energy source, electronically controlled communication structure, and a processor” as well as “an adhesive applied to the lower surface allowing the label device to be mounted on an exterior surface of a drug delivery device.” Edwards teaches an electronic label (4910; Fig. 53) with a conductor (4934; Fig. 52), an energy source (4962), communication structure (4958), and a processor (4950) formed on a flexible carrier foil (4920) and further teaches an adhesive bonded on a distinctly separate layer (4911) of the label. However, the claim requires the adhesive to be on the lower surface of the foil. Prior art such as Klemm et al (WO 2016/166388) teaches electronic label devices (Fig. 11) with electronic components adhesively attached to a flexible foil (11) (page 36:31-32) but fails to teach or make obvious applying adhesive to part of the foil to allow it to be attached or mounted to the exterior surface of another component. Both Edwards and Klemm teach alternative fastening elements that are distinct from the lower surface of the foil to hold their respective label devices fixed with respect to the drug delivery device. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 11 and 15. Claims 1-10 and 12-14 are allowed for incorporating the above limitations due to their respective dependencies on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783